Citation Nr: 0506933	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  05-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for poliomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty with the United States Navy 
from June 1943 to February 1946, with periods of service in 
the United States Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for poliomyelitis.

In March 2005, the Board granted the appellant's motion to 
advance his appeal on docket on the basis of good cause shown 
due to his advancing age.  See 38 C.F.R. §  20.900(c) (2004).


FINDINGS OF FACT

Poliomyelitis did not have its onset during active duty 
service or active duty for training, and is not related 
thereto.


CONCLUSION OF LAW

Poliomyelitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 5013A, 
5017 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in November 
2003, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
The veteran has also been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In January 2004, during the course of 
attempting to obtain those private medical records identified 
by the veteran as pertinent to his claim, VA determined that 
the treating physicians named by the claimant were deceased 
and their records had been destroyed.  As the veteran has not 
identified any other records that are not already in the 
claims file that pertain to this issue, the Board finds that 
there is no additional duty to assist.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  Therefore, the Board 
concludes that the case is now ready for appellate 
adjudication.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, any such failure is 
harmless.  

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).  

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves. 38 U.S.C.A. § 
101(23).

The evidence associated with the claim includes the veteran's 
service medical records, private medical reports dated from 
March to June 1953 from Missouri Pacific Hospital 
Association, St. Anthony's Hospital, and the medical office 
of D. O. B., M.D., and the report of a VA medical examination 
conducted in April 1953.  These records show no onset of 
poliomyelitis during the veteran's period of active duty 
service and indicate that he first developed poliomyelitis in 
October 1952.  

The veteran contends that the time of onset of his 
poliomyelitis occurred during a period of active duty for 
training with the Army Reserve, and that he is therefore 
entitled to receive VA compensation for this disability.  In 
support of his claim, he submitted a copy of his discharge 
certificate from the Army Reserve dated in January 1954, a 
report of a March 1954 VA examination showing an improvement 
in his condition following his attack of poliomyelitis in 
1952, VA medical records dated in 2003, showing treatment of 
the veteran for numerous disabilities including paresis of 
his lower extremities, and two lay witness letters dated in 
March 2004 from the veteran's brother and sister-in-law, in 
which they presented the following statement:

[The veteran] became ill about a week or so after 
attending summer camp at Fort Eustis, Virginia, 
in 1952.  A short time later he was sent to 
Missouri Pacific Hospital and was diagnosed as 
having Poliomyelitis (Polio).  From there he was 
sent to St. Anthony's Hospital Polio division for 
further treatment and rehabilitation.


The Board has considered the aforementioned evidence and 
finds that they do not support his claim for service 
connection for poliomyelitis.  His service medical records 
contain no reference to poliomyelitis.  The post-service 
medical records indicate that poliomyelitis was first 
manifested in October 1952, over six years after his 
separation from active duty, and do not otherwise contain any 
opinion that would indicate a relationship between service 
and his later development of this disease.  The copy of the 
veteran's honorable discharge from the Army Reserve in 
January 1954 is a document showing that he was a member of 
the Army Reserve but does not provide any evidence that his 
poliomyelitis was the result of injury or disease that 
occurred during active duty for training with the Army 
Reserve.  Similarly, the post-service private and VA medical 
records associated with the claims file do not show that any 
physician has presented an objective medical opinion linking 
his poliomyelitis to his period of active duty for training.  

The letters dated in March 2004 from the veteran's witnesses, 
in which they stated that the veteran took ill one week after 
returning from "summer camp" at Fort Eustis in 1952 do not 
support his claim because the clinical evidence shows that 
the veteran was first diagnosed with poliomyelitis in October 
1952, which was several months after his stint at "summer 
camp" for active duty for training.  The lay witnesses are 
not physicians and therefore are not qualified to provide a 
diagnosis or medical opinion relating the veteran's onset of 
observed symptoms occurring one week following his return 
home from Fort Eustis in the summer of 1952 with the 
diagnosis of poliomyelitis, first established in the autumn 
of 1952.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (persons 
without medical training do not have the expertise to comment 
upon medical observations or make medical diagnoses).  
Furthermore, even if the accuracy of the lay witnesses' 
observations and recollections are conceded, they clearly 
state that the time of onset of the symptoms purported to be 
related to poliomyelitis had occurred one week after the 
veteran had returned home from active duty for training.  
Thus, no direct link could be made between onset of the 
reported symptoms and active duty for training.

The veteran's own allegation of onset of poliomyelitis during 
active duty for training is insufficient in itself to permit 
the Board to grant his claim.  The veteran, like his lay 
witnesses, is not a trained medical professional and 
therefore lacks the expertise to self-diagnosis his perceived 
symptoms during active service as being indicative of the 
onset of poliomyelitis.  Id.  Additionally, there is no 
objective medical evidence associated with the record that 
supports his contentions.  

In view of the aforementioned discussion, the Board concludes 
that the evidence does not support an allowance of service 
connection for poliomyelitis and the veteran's claim must be 
denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for poliomyelitis is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


